Name: Commission Regulation (EEC) No 358/84 of 10 February 1984 on the supply of a lot of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 84 Official Journal of the European Communities No L 45 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 358 / 84 of 10 February 1984 on the supply of a lot of butter as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , India has requested the supply of the quantity of butter set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butter as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p . 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 5 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 45 / 2 Official Journal of the European Communities 15 . 2 . 84 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1039 / 82 ( b ) purpose (EEC ) No 1040 / 82 2 . Recipient 3 . Country of destination j- Republic India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 1 000 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics  10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 ( b ) closing date for the submis ­ sion of tenders 12 March 1984 1 5 . Miscellaneous ( 2 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 3 Notes 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The unsalted butter must be made from pasteurized fresh cream and contain no colouring matters or neutralizers . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  hon-fat dry matter content : maximum 1 ,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 (2 ) and (3 ) of Regulation (EEC) No 685 / 69 . The butter must be transported at a temperature between - 18 and - 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram. No L 45 /4 Official Journal of the European Communities 15 . 2 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot (en tonnes ) QuantitÃ ©s partielles (en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita QuantitÃ totale della partita ( in tonnellate ) Quantitativi parziali ( in tonnellate ) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij ( in ton ) Deelhoeveelheden ( in ton) Begunstigde Bestemmingsl and Aanduiding op de verpakking A 1 000 100 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Madras ) Madras / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community 500 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Calcutta ) Calcutta / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community 400 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Bombay ) Bombay / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community